Citation Nr: 1036981	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for frostbite of both feet.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected 
disability.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for refraction presbyopia, 
myopia and astigmatism (claimed as eye condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran had active military service from November 1953 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In a July 2009 decision, the Board remanded the Veteran's claims 
so he could be afforded a hearing before a Veterans Law Judge.  A 
Travel Board hearing was held on June 7, 2010, in Montgomery, 
Alabama, before the undersigned who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this case.  
A transcript of the testimony is in the claims file.  As such, 
the Board finds that the RO completed the development requested 
in the July 2009 Board remand and complied with the remand 
instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  

The Board observes that one of the issues on appeal as certified 
to the Board was entitlement to service connection for a left 
knee disorder.  However, in light of the Veteran's testimony at 
the June 2010 hearing, the issue has since been changed to 
entitlement to service connection for a right knee disorder, as 
reflected above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes assisting the Veteran in 
procuring service treatment records and other relevant treatment 
records, and providing a VA examination when necessary.  38 
U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

The Veteran contends that during his period of active duty, his 
first military occupational specialty (MOS) was that of pole 
lineman, and his second MOS was that of truck driver.  He 
maintains that he sustained frostbite injuries to his feet during 
basic training due to the cold weather, and hurt his right knee 
when he slipped and fell on a pallet while in service.  The 
Veteran also contends that he was exposed to acoustic trauma 
while participating in basic training exercises, that he was not 
provided with protective hearing devices for his ears during 
these exercises, and has experienced hearing loss and a ringing 
sensation in his ears since this time.  The Veteran asserts that 
he developed arthritis in his back as a result of the cold 
weather he endured in service, that his bilateral ankle condition 
is secondary to the frostbite in both his feet, and that his poor 
vision was discovered in service.  According to the Veteran's 
testimony, he has experienced hearing loss and ongoing medical 
problems with his feet, right knee, back, ankles and vision since 
his period of service.  See June 2010 Hearing Transcript.  

A review of the claims folder indicates that the RO made two 
attempts to obtain the Veteran's service treatment records.  
Initially, VA attempted to obtain the Veteran's service treatment 
records from the National Personnel Records Center (NPRC), but 
was unable to secure any of the Veteran's service treatment 
records.  An October 2004 Request for Information, under PIES 
(Personnel Information Exchange System) code M01 returned no 
records with instructions for future requests to be addressed to 
PIES code M05.  The above-referenced response also stated that 
there were no service treatment records found due to fire-related 
causes.  The RO informed the Veteran in an April 2005 letter that 
it was experiencing difficulty in obtaining his service treatment 
records.  The RO explained that due to a 1973 fire at the 
National Archives and Records Administration, the Veteran's 
service treatment records may have been destroyed.  

The Board notes that the Veteran's service treatment records are 
not associated with the claims file.  When a claimant's treatment 
records are lost or destroyed, the VA has a "heightened" duty 
to assist in the development of the claims.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 
3.159(c).  To help assist the Veteran in reconstructing his 
medical records, the RO asked the Veteran to complete a VA NA 
Form 13055, identifying the names of the organizations and units 
he served in during his period of active duty, as well as his 
dates of treatment.  The Veteran completed the NA Form 13055 in 
April 2005, and indicated in the form the organizations to which 
he was assigned, as well his dates of treatment during the 
periods he was assigned to these organizations.  He also 
indicated that he received treatment at the medical facilities in 
Fort Jackson and Fort Leonard Wood.  Using this information, the 
RO made another formal request for the Veteran's medical, dental 
and Surgeon General Office (SGO) records, as well as his sick or 
morning reports.  A request was sent to the NPRC under PIES code 
M05.  The June 2005 Request for Information under PIES code M05 
returned no information and specifically requested more detailed 
information regarding the Veteran's organization unit, to include 
either the division, brigade, battalion and company, as well as a 
narrower time frame with respect to his dates of treatment.  

The Board observes that the RO issued a Formal Finding of Non-
Availability of Service Records in February 2006.  This 
memorandum discussed the various searches conducted for the 
Veteran's service treatment records under PIES.  It was noted 
that the first request submitted under PIES indicated that the 
Veteran's records were probably fire-related and instructed that 
future requests be addressed to PIES code M05.  It further 
indicated that a second request was submitted under PIES code M05 
using information provided by the Veteran in his NA Form 13055, 
and subsequently returned no new information and requested a 
narrower time frame and more specific guidance.  

The Board acknowledges that the RO made two formal requests to 
the NPRC for the Veteran's records, and a Formal Finding of Non-
Availability of Service Records has been issued.  However, no 
requests have been made for the Veteran's personnel records.  The 
Board notes that personnel records may be stored in a different 
location than that of service treatment records.  The Board also 
notes that the Veteran's personnel records may contain 
information regarding his duties in service, either during or 
after basic training, wherein he may have been exposed to 
acoustic trauma.  Moreover, the Veteran's personnel records may 
contain information regarding his unit or organization at the 
time of his injuries.  If so, unit histories, including sick call 
and morning reports, may be obtained which verify his claimed 
treatment for frostbite, his right knee injury and his poor 
eyesight.  In cases where the Veteran's service treatment records 
are presumed destroyed, the VA not only has a heightened duty to 
assist the Veteran in developing facts pertaining to his claim, 
but they also have an obligation to search for alternative 
treatment records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

Additionally, during his Travel Board hearing, the Veteran 
testified that he receives ongoing care and treatment for his 
feet by his private podiatrist, Dr. V., and that he wishes to 
have these private medical records associated with his claims 
file.  See June 2010 hearing transcript, p. 9.  He further 
testified that he receives routine treatment for his right knee 
condition by a private physician.  Specifically, he explained 
that this private physician draws fluid out of his knee whenever 
it becomes swollen.  However, there are no treatment records, 
clinical notes, or progress reports from any private physician, 
pertaining to the Veteran's bilateral foot or right knee 
condition, associated with the Veteran's claims file.  Under the 
Veterans Claims Assistance Act of 2000, VA has an obligation to 
make a reasonable effort to obtain identified private treatment 
records.  See 38 C.F.R. § 3.159(c)(1).  

Furthermore, during his hearing, the Veteran testified that he 
receives ongoing treatment for his eyesight at the Montgomery VA 
Medical Center.  He also stated that he received most of his care 
and treatment for his other conditions at the Montgomery VA 
Medical Center (VAMC), and that he was last seen at the VA for 
treatment about a year prior.  However, the most recent VA 
treatment records associated with the Veteran's claims file are 
dated in December 2005.  The Board notes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the Veteran's claim, on 
remand the agency of original jurisdiction (AOJ) must attempt to 
obtain the above-identified medical records.  Any records 
obtained must be associated with the Veteran's claims file.  If 
any records sought are determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 38 C.F.R. § 
3.159(e)(2009).  

Additionally, a review of the claims file reflects that the 
Veteran has a primary diagnosis of cataracts and secondary 
diagnoses of presbyopia and vitreous prolapse in his eyes.  See 
December 2005 VA treatment report.  The Board notes that evidence 
which verifies the Veteran's claim of in-service injuries will 
not be sufficient to substantiate his claim based on the current 
evidence of record.  This is especially true given the 50 year 
lapse in time between the Veteran's separation from service, and 
the first recorded evidence of treatment for his eye condition.  
The Veteran's VA treatment records are insufficient to award 
service connection because they do not provide an opinion as to 
whether the Veteran's current eye condition is etiologically 
related to his active service.  

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, (3) some indication that the claimed disability may be 
associated with the established event, injury or disease, and (4) 
insufficient evidence to decide the case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Under the facts of this case, 
the Board concludes that if the RO obtains evidence which 
indicates the Veteran suffered from problems with his vision in 
service, the evidence of record requires VA to assist the Veteran 
by providing a VA examination and opinion regarding the etiology 
of the Veteran's eye condition.  

In addition, if the outstanding private and VA treatment records 
indicate the Veteran has either a current diagnosis of a right 
knee disability; and/or residuals of frostbite injuries to his 
feet; and/or a back disorder; and/or hearing loss, and the RO 
obtains evidence which indicates the Veteran suffered from an 
injury to his right knee, frostbite injuries to his feet, 
problems with his back, and/or was exposed to gunfire and other 
forms of acoustic trauma while in service, the evidence of record 
requires VA to assist the Veteran by providing a VA examination 
and opinion regarding the etiology of these conditions.  

Furthermore, the Veteran maintains that he has a bilateral ankle 
disorder that is either related to his period of active service 
or to the frostbite injuries he sustained in his feet.  In this 
regard, the Board reiterates that the Veteran is not service-
connected for his foot condition.  As previously discussed 
herein, the Veteran's claim for service connection for frostbite 
of both feet is being remanded for further evidentiary 
development.  Accordingly, the Veteran's claim for service 
connection for a bilateral ankle disorder cannot be decided prior 
to a final decision on his claim for service connection for 
frostbite of both feet.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation).  

The Veteran must be advised of the importance of reporting to any 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The AMC/RO should furnish the Veteran a 
corrective Veterans Claims Assistance Act 
of 2000 (VCAA) notification letter 
pertaining to the issues on appeal.  In 
particular, the correspondence should 
provide a discussion of the information 
and evidence necessary to support the 
Veteran's claim for service connection on 
a secondary basis.  

2.	The AMC/RO should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source, the Veteran's entire 
Military Personnel file (OMPF), including 
basic and extended service personnel 
records, administrative remarks, 
evaluations and orders.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).  

3.	The AMC/RO should obtain the appropriate 
release of information form, and procure 
copies of all outstanding private 
treatment records, to include any clinical 
records, progress notes, evaluations, and 
X-ray and MRI reports, from the Veteran's 
private podiatrist, Dr. V.  Any negative 
response should be properly annotated into 
the record.  

4.	The AMC/RO should contact the Veteran and 
obtain the name of the private physician 
who currently provides treatment for the 
right knee condition.  The AMC/RO should 
then obtain the appropriate release of 
information form, and procure copies of 
all outstanding private treatment records, 
to include any clinical records, progress 
notes, evaluations, and X-ray and MRI 
reports, from this private physician.  Any 
negative response should be properly 
annotated into the record.  

5.	The AMC/RO must also request updated VA 
treatment records from the Montgomery VAMC 
dated from December 2005 to the present.  
Any negative response should be properly 
annotated into the record. 

6.	If and only if evidence is obtained 
indicating the Veteran suffered from 
problems with his vision while in 
service, then the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of his 
current eye condition.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is required to 
review all pertinent and subsequent VA and 
private treatment records.  The examiner 
should then provide an opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's current 
eye condition had its onset in service or 
otherwise is causally or etiologically 
related to a disease or injury incurred in 
active service.  

7.	If and only if the Veteran's 
outstanding VA and private treatment 
records are received and indicate that 
the Veteran either has a right knee 
disorder; and/or residuals of 
frostbite injuries in his feet; and/or 
a back disorder; and/or hearing loss; 
and if and only if evidence is 
obtained indicating the Veteran either 
sustained frostbite injuries in his 
feet; and/or injured his right knee; 
and/or was exposed to acoustic trauma; 
and/or experienced back problems while 
in service, then the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of such 
disorders.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent and subsequent VA and private 
treatment records.  The examiner should 
then provide an opinion as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that any residuals of 
frostbite injuries in the Veteran's feet, 
back disorder, right knee disorder or 
hearing loss currently present had its 
onset in service, or otherwise is causally 
or etiologically related to the disease or 
injury incurred in service.  

8.	Also, if the Veteran's frostbite of 
both feet is found to be associated 
with his active duty, and outstanding 
VA and private treatment records 
indicate the Veteran has a bilateral 
ankle disorder, the Veteran should be 
afforded a VA examination to determine the 
nature, extent, and etiology of his 
bilateral ankle disorder.  

The examiner should opine as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that any diagnosed 
bilateral ankle disorder found on 
examination is related to service or was 
proximately caused or aggravated by the 
Veteran's frostbite of both feet.  [If the 
examiner determines that the Veteran's 
bilateral ankle disorder was aggravated by 
his bilateral foot condition, the examiner 
should identify the level of disability 
caused by the foot condition, to the 
extent possible.]  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

9.	When the development requested has been 
completed, readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.  


No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



